          Case 2:18-cv-05015-GJP Document 49 Filed 07/20/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    SHANELL TRAVIS ON BEHALF OF
    HERSELF AND OTHERS SIMILARLY
    SITUATED,
                                                                  CIVIL ACTION
                          Plaintiff,                              NO. 18-05015

        v.

    ASOCIACION PUERTORRIQUENOS EN
    MARCHA, INC.,

                          Defendant.


                                             ORDER
        AND NOW, this 20th day of July 2020, upon consideration of the parties Motion

for Approval of Settlement (ECF No. 45) and all the accompanying documents (ECF

Nos. 46 & 47), it is ORDERED that the Motion is GRANTED, the settlement is

APPROVED, this action is DISMISSED with prejudice1 and the Clerk of Court

shall MARK this case closed.



                                                      BY THE COURT:



                                                       /s/ Gerald J. Pappert
                                                      ______________________
                                                      GERALD J. PAPPERT, J.




1      The Court shall retain jurisdiction over any disputes pertaining to the enforcement of the
settlement.
